Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to claims filed 07/08/19 as preliminarily amended on the same day, 07/08/19.
Claims 1-17 and 19-21.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

The abstract of the disclosure is objected to because it is an exact replica of claim 1 of the application and is not a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains and is not in narrative form and inappropriately contains legal phraseology (as it is in fact just the language of claim 1). Correction is required. See MPEP § 608.01(b).

Drawings
Fig. 1-2, 3B and 4-9A are objected to because it fails to comply with 37 CFR 1.84(p)(3), which requires that numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height (Fig. 5, 7 and 8 are particularly egregious with regard to text size). They should not be placed in the drawing so as to interfere with its comprehension. Therefore, they should not cross or mingle with the Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. “Drawing and specification corrections, presentation of a new oath and the like are generally considered as formal matters, although the filing of drawing corrections in reply to an objection to the drawings cannot normally be held in abeyance … An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive” (MPEP § 714.02). The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “a receiving unit”, “an arranging unit”, “an operating unit”, “a transmitting unit”, “a resource creating unit” and “a response receiving unit” in claims 12-17, 19 and 21.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13, 17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LU et al. WO 2014/190053 A1 (hereafter Lu).

With regard to claim 1, Lu teaches a method for operating instance resources, comprising (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ [0064] and The field originator 1730 may be used to contain data identifying the resource that initially generated the object in at least ¶ [0084]):
receiving an operation request, the operation request including a type of an operation and a target resource (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide descriptions for the combined instance <target resource>, for example description data indicating that the instances to be combined are highly correlated in at least ¶ [0078] and Fig. 14);
acquiring an instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an according to an instance arranging property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0079] and Fig. 14 and Alternatively, or in addition, an entity may create new objects based on a trigger or a policy applied to that entity. Hence, at block 524, entity 520 may create one or more objects based on a detected trigger. Such objects may include objects provisioned on entity 520, objects created by entity 520 based on its organization and/or combining of objects (as described in more detail below), and/or objects created in response to requests received from applications in at least ¶ [0055] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/", "www.ProviderOne.com/Actions/", and www.ProviderOne.com/Descriptions/ in at least ¶ [0057] and having descriptions as a separate category may help improve information organization flexibility in at least ¶ [0061]);
executing the operation on the instance resource associated with the target resource (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14); and
transmitting an operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078] and Fig. 14).

With regard to claim 2, Lu teaches wherein: the operation request includes the instance arranging property; or the method further comprises: adding the instance arranging property in the target resource before receiving the operation request (an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith). FIG. 14 shows exemplary, non-limiting signal flow 1400 illustrating exemplary signals and procedures for combining instances in at least ¶ [0076] and 1411, Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412).

With regard to claim 3, Lu teaches wherein the target resource includes a time series resource (objects in descriptions category 440 may describe one or more characteristics, states, statuses, or any other attribute of an information object with which it is associated. Examples of objects in the descriptions category include identifier 441, on/off/sleep/error status 442, access rights 443, time 444, type 445, duration 446, location 447, and register 448. Other objects that represent or are otherwise associated with any descriptor or indicator of any type of attribute or characteristic that may be associated with any action or subject information object or any M2M entity, device, or  a container resource (resources may be organized by a resource tree structure, an example of which is shown in FIG. 1 as resource tree 100 … using ETSI notation, to address a container in tree 100 may require an address such as "<sclBase>/scls/<scl>/ applications/<applicationAnnc>/containers." in at least ¶ [0035]), a flexContainer resource (as the functions of an M2M resource or entity grow and change, this tree structure may become very complex. Thus, M2M implementations making use of such a structure may have difficulty scaling up to handle a larger number of entities and services since the resource tree structures used in the system may become very large and therefore memory intensive, which may pose a problem for M2M entities that are physical resource-constrained (i.e., entities implemented on devices with small amounts of memory and/or processing capabilities). The addressing of sections of the tree structure may also become cumbersome in at least ¶ [0035] and d embodiments provide an information model for the M2M service layer that is flexible and scalable, and therefore may support a large number of M2M devices and applications as well as the dynamic and heterogeneous information they create in at least ¶ [0039] and The object-based information model of the instant disclosure may enable a flexible means of storing information in at least ¶ [0070]) or a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]).

With regard to claim 7, Lu teaches wherein: the instance arranging property includes an instance identifying property for identifying an instance resource to be requested (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0078] - [0079] and Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412, Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078]); and
the acquiring the instance resource associated with the target resource according to the instance arranging property, includes: acquiring an instance resource pointed to by the instance identifying property as the instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14).

With regard to claim 8, Lu teaches wherein when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual  the acquiring the instance resource pointed to by the instance identifying property as the instance resource associated with the target resource, includes: acquiring the instance resource pointed to by the instance identifying property as an instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14).

With regard to claim 9, Lu teaches wherein the instance resource includes an access control property, the access control property being used for determining an access control policy of an instance resource (Description instance 1320 may include attributes 1321 associated with subject instance 1210. Attributes 1321 may include attributes that indicate a type of subject instance 1310, an owner of, or entity associated with, subject instance 1310, measurement units of data provided by subject instance 1310, and access rights <access control policy> to data provided by subject instance 1310 in at least ¶ [0074] and ¶ [0050], access right controls who has access to the instance resource).

With regard to claim 10, Lu teaches wherein the operation includes creating (an entity may create new objects based on objects advertised by other entities, thereby enhancing its own information model … in at least ¶ [0054] and Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078]), acquiring (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14), deleting (entity 520 may also delete objects in response to triggers, provisioning, and/or requests from applications in at least ¶ [0055]), notifying and updating (When a description instance is changed or removed, the corresponding subject instances may be automatically notified and the information management common service function may take actions to update the associations in at least ¶ [0075]).

With regard to claim 11, Lu teaches creating the target resource, the target resource including the instance arranging property (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root 

With regard to claim 12, Lu teaches a device (in at least ¶ [0110]) for operating instance resources, comprising (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ [0064] and The field originator 1730 may be used to contain data identifying the resource that initially generated the object in at least ¶ [0084]):
a receiving unit (in at least ¶ [0110]), configured to receive an operation request, the operation request including a type of an operation and a target resource (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide descriptions for the combined instance <target resource>, for example description data indicating that the instances to be combined are highly correlated in at least ¶ [0078] and Fig. 14);
an arranging unit (in at least ¶ [0110]), configured to acquire an instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14) according to an instance arranging property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0079] and Fig. 14 and Alternatively, or in addition, an entity may create new objects based on a trigger or a policy applied to that entity. Hence, at block 524, entity 520 may create one or more objects based on a detected trigger. Such objects may include objects provisioned on entity 520, objects created by entity 520 based on its organization and/or combining of objects (as described in more detail below), and/or objects created in response to requests received from applications in at least ¶ [0055] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/", "www.ProviderOne.com/Actions/", and www.ProviderOne.com/Descriptions/ in at least ¶ [0057] and having descriptions as a separate category may help improve information organization flexibility in at least ¶ [0061]);
an operating unit (in at least ¶ [0110]), configured to execute the operation on the instance resource associated with the target resource (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14); and
a transmitting unit (in at least ¶ [0110]), configured to transmit an operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078] and Fig. 14).

With regard to claim 13, Lu teaches wherein: the operation request includes the instance arranging property; or the device further comprises a resource creating unit (in at least ¶ [0110]), configured to add the instance arranging property in the target resource before the receiving unit receives the operation request (an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith). FIG. 14 shows exemplary, non-limiting signal flow 1400 illustrating exemplary signals and procedures for combining instances in at least ¶ [0076] and 1411, Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412).

With regard to claim 17, Lu teaches wherein: the instance arranging property includes an instance identifying property, configured for identifying an instance resource to be requested (entity 1420 may determine to combine multiple instances determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412, Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078]);
the arranging unit is configured to: acquire an instance resource pointed to by the instance identifying property as the instance resource associated with the target resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14); and
when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]), the arranging unit is further configured to acquire an instance resource pointed to by the instance identifying property as the instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information 

With regard to claim 19, Lu teaches wherein the instance resource includes an access control property, and the access control property is configured for determining an access control policy of the instance resource (Description instance 1320 may include attributes 1321 associated with subject instance 1210. Attributes 1321 may include attributes that indicate a type of subject instance 1310, an owner of, or entity associated with, subject instance 1310, measurement units of data provided by subject instance 1310, and access rights <access control policy> to data provided by subject instance 1310 in at least ¶ [0074] and ¶ [0050], access right controls who has access to the instance resource).

With regard to claim 20, Lu teaches a method of requesting an operation on an instance resource, comprising (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ 
transmitting an operation request, wherein the operation request includes a type of an operation, a target resource (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide descriptions for the combined instance <target resource>, for example description data indicating that the instances to be combined are highly correlated in at least ¶ [0078] and Fig. 14) and an instance arranging property (in at least ¶ [0078], ¶ [0076] and Fig. 14 and entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0079] and Fig. 14 and Alternatively, or in addition, an entity may create new objects based on a trigger or a policy applied to that entity. Hence, at block 524, entity 520 may create one or more objects based on a detected trigger. Such objects may include objects provisioned on entity 520, objects created by entity 520 based on its organization and/or combining of objects (as described in more detail below), and/or objects created in response to requests received from applications in at least ¶ [0055] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/",  the instance arranging property includes at least one of an instance sorting property and an instance identifying property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0078] - [0079] and Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412, Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078]); and
receiving an operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422  in at least ¶ [0078] and 1422, Fig, 14), wherein the operation response is a response after executing the operation on an instance resource associated with the target resource (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14), and the instance resource associated with the target resource is acquired according to the instance arranging property (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be 

With regard to claim 21, Lu teaches a requesting device (in at least ¶ [0110]), for operating an instance resource (each information object may have any number of instantiations, which may be referred to as "object instances." Object instances may have relatively unique identifiers (IDs) and may be addressable using such IDs. In one embodiment, an object instance identifier may be a URI that represents an addressable location for the object instance in at least ¶ 0057] and Uniform Resource Identifier (URI) may also be used herein, and is known to those skilled in the art in at least ¶ [0034] and each information object category may be an independent resource structure in at least ¶ [0064] and The field originator 1730 may be used to contain data identifying the resource that initially generated the object in at least ¶ [0084]) in accordance with the method according to claim 20, comprising (please refer to detailed claim mapping of claim 20 above):
a request transmitting unit (in at least ¶ [0110]), configured to transmit an operation request, wherein the operation request includes a type of an operation, a target resource (Request message 1412 may be transmitted to entity 1420 indicating a "combine" action <type>. Note that this combine action itself is an information object instance and may have associated description instance(s) that describe how the combination should be implemented. Request message 1412 may provide a list of instances to be combined <target resources>. Request message 1412 may also provide  an instance arranging property (in at least ¶ [0078], ¶ [0076] and Fig. 14 and entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0079] and Fig. 14 and Alternatively, or in addition, an entity may create new objects based on a trigger or a policy applied to that entity. Hence, at block 524, entity 520 may create one or more objects based on a detected trigger. Such objects may include objects provisioned on entity 520, objects created by entity 520 based on its organization and/or combining of objects (as described in more detail below), and/or objects created in response to requests received from applications in at least ¶ [0055] and Subjects, actions, and descriptions may not have any built-in hierarchical relationship, so, for example, a service provider "ProviderOne" may arrange the three object categories under a root address, such as  www.ProviderOne.com/Subjects/", "www.ProviderOne.com/Actions/", and www.ProviderOne.com/Descriptions/ in at least ¶ [0057] and having descriptions as a separate category may help improve information organization flexibility in at least ¶ [0061]), and the instance arranging property includes at least one of an instance sorting property and an instance identifying property (entity 1420 may determine to combine multiple instances based on locally obtained data. For example, entity 1420 may be configured with a policy or other configuration that indicates that it should optimize information if possible in at least ¶ [0078] - [0079] and Fig. 14 determining to combine <arrange> multiple subject instances before sending request at 1412, arranging property to combine, subject instances and description identifier included in request at 1412, Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422 in at least ¶ [0078]); and
a response receiving unit (in at least ¶ [0110]), configured to receive an operation response (Entity 1420 may then return the status of the operation and an identifier of the new instance in response message 1422  in at least ¶ [0078] and 1422, Fig, 14), wherein the operation response is a response after executing the operation on an instance resource associated with the target resource (Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14), and the instance resource associated with the target resource is acquired according to the instance arranging property (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over LU et al. WO 2014/190053 A1 (hereafter Lu) as applied to claims 1-3, 7-13, 17 and 19-21 above and in further view of in view of Qiuting Li et al. “Functional Architecture”, pages 1-432, as cited on Information Disclosure Statement filed 08/31/2020 (hereafter Qiuting).

With regard to claim 4, Lu teaches the method according to claim 1,
Lu does not specifically teach acquiring a resource according to a sorting property.
However, in analogous art Qiuting teaches wherein: the instance arranging property includes an instance sorting property; and the acquiring the instance resource associated with the target resource according to the instance arranging property, includes: acquiring an instance resource associated with the target resource according to the instance sorting property (resource sorted based on oldest versus latest and acquiring the resource based on request of the sorted oldest or latest in at least 9.6.27 and 9.6.28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource according to a sorting property of Qiuting with the systems and methods of Lu resulting in the acquisition of resource as in Lu utilizing the sorted resources of Qiuting such that the resource is acquired based on the sorting property of requests of Qiuting. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution 

With regard to claim 5, Lu teaches the method according to claim 4,
Lu does not specifically teach acquiring a resource according to a sequenced sorting property.
However, in analogous art Qiuting teaches wherein the acquiring the instance resource associated with the target resource according to the instance sorting property, includes: sequencing instance resources according to the instance sorting property; acquiring the instance resource associated with the target resource from the sequenced instance resources (resource sorted based on oldest versus latest and acquiring the resource based on request of the sorted oldest or latest in at least 9.6.27 and 9.6.28, Examiner notes the resource sequenced from oldest to latest and vice versa).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource 

With regard to claim 6, Lu teaches wherein when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual representations of such objects that communicate with each other and over a network, such as the Internet in at least ¶ [0002]):
the executing the operation on the instance resource associated with the target resource, includes: executing the operation on the instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14).
Lu does not specifically teach acquiring a resource according to a sequenced sorting property.
However, in analogous art Qiuting teaches the acquiring the instance resource associated with the target resource from the sequenced instance resources includes: acquiring an instance resource pointed to by the virtual resource from the sequenced instance resources (resource sorted based on oldest versus latest and acquiring the resource based on request of the sorted oldest or latest in at least 9.6.27 and 9.6.28, Examiner notes the resource sequenced from oldest to latest and vice versa, including virtual resource); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource according to a sequenced sorting property of Qiuting with the systems and methods of Lu resulting in the acquisition of resource as in Lu utilizing the sequenced sorted resources of Qiuting such that the resource is acquired based on the sequenced sorting property of requests of Qiuting. A person having ordinary skill in the art would have 

With regard to claim 14, Lu teaches the device according to claim 12,
Lu does not specifically teach acquiring a resource according to a sorting property.
However, in analogous art Qiuting teaches wherein: the instance arranging property includes an instance sorting property; and the arranging unit is configured to: acquire the instance resource associated with the target resource according to the instance sorting property (resource sorted based on oldest versus latest and acquiring the resource based on request of the sorted oldest or latest in at least 9.6.27 and 9.6.28).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource 

With regard to claim 15, Lu teaches  the device according to claim 14,
Lu does not specifically teach acquiring a resource according to a sequenced sorting property.
However, in analogous art Qiuting teaches wherein the arranging unit is further configured to: sequence instance resources according to the instance sorting property; acquire the instance resource associated with the target resource from the sequenced instance resources (resource sorted based on oldest versus latest and acquiring the resource based on request of the sorted oldest or latest , Examiner notes the resource sequenced from oldest to latest and vice versa).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource according to a sequenced sorting property of Qiuting with the systems and methods of Lu resulting in the acquisition of resource as in Lu utilizing the sequenced sorted resources of Qiuting such that the resource is acquired based on the sequenced sorting property of requests of Qiuting. A person having ordinary skill in the art would have been motivated to make this combination, with a reasonable expectation of success, as this would merely be a simple substitution of one know element for another to obtain predictable results. Lu contains a device which differs from the claimed device by the substitution of an arranging/identifying property (as seen in detailed mapping above) for the sequenced sorting property of the instant claim. Sequenced sorting properties for acquiring resource were known in Qiuting. A person having ordinary skill in the art prior to the effective filing date could have substituted the arranging/identifying property of Lu for the sequenced sorting property of Qiuting and the result of the substitution would have been predictable, that is the acquisition of resource as in Lu would utilize the sequenced sorted resources of Qiuting such that the resource is acquired based on the sequenced sorting property of requests of Qiuting.

With regard to claim 16, Lu teaches wherein when the target resource is a virtual resource (M2M technologies in particular enable further realization of the Internet of Things (IoT), a system of uniquely identifiable objects and virtual 
the operating unit is further configured to execute the operation on the instance resource pointed to by the virtual resource (Upon receiving request 1412, at block 1421 entity 1420 may search its information storage, and/or any other data to which it may have access, and obtain information about the instances specified in request 1412 in at least ¶ [0078] and an instance of an information object may be combined with one or more other instances to form a new object (i.e., a new instance comprising the combined instances and/or data associated therewith) in at least ¶ [0076] and Upon acquiring any needed data, entity 1420 may create a new information object instance according to the instructions included in request 1412 in at least ¶ [0078] and Fig. 14).
Lu does not specifically teach acquiring a resource according to a sequenced sorting property.
However, in analogous art Qiuting teaches the arranging unit is further configured to acquire an instance resource pointed to by the virtual resource from the sequenced instance resources (resource sorted based on oldest versus latest and acquiring the resource based on request of the sorted oldest or latest in at least 9.6.27 and 9.6.28, Examiner notes the resource sequenced from oldest to latest and vice versa, including virtual resource); and
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the acquiring a resource according to a sequenced sorting property of Qiuting with the systems and methods of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150033305 A1
teaches
Methods and systems for secure and reliable identity-based computing
US 20150163158 A1
teaches
Identity and access management-based access control in virtual networks
US 20190075184 A1
teaches
Request processing in the service layer
US 20180288098 A1
teaches
Access control policy synchronization for service layer
KR 20180060620 A
teaches
Resource retrieval method
KR 102214185 B1
teaches
Resource retrieval method


Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.

When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY A TEETS/Primary Examiner, Art Unit 2195